EXHIBIT 99.1 Press Release Las Vegas Sands Reports Record Fourth Quarter and Full Year 2014 Results For the Quarter Ended December 31, 2014 (Compared to the Quarter Ended December 31, 2013): — Adjusted Earnings per Diluted Share Increased 27.8% to $0.92 — Adjusted Property EBITDA in Singapore More Than Doubled, Reaching a Property Record $518.5 Million — Consolidated Adjusted Property EBITDA Increased 10.9% to a Fourth Quarter Record $1.35 Billion — Adjusted Property EBITDA at our Macao Operating Properties was $711.2 Million — The Company Paid Dividends of $0.50 per Share, an Increase of 42.9% — The Company’s Board of Directors Declared a Dividend of $0.65 per Share to be Paid in the First Quarter of 2015, an Increase of 30% — The Company Returned $235.0 Million of Capital to Shareholders Through its Stock Repurchase Program For the Year Ended December 31, 2014 (Compared to the Year Ended December 31, 2013): — Net Revenue Increased 5.9% to a Record $14.58 Billion — Consolidated Adjusted Property EBITDA Increased 13.8% to a Record $5.42 Billion — Net Income Attributable to Las Vegas Sands Rose 23.2% to a Record $2.84 Billion — Adjusted Earnings per Diluted Share Increased 23.4% to a Record $3.58 — The Company Paid Dividends of $2.00 per Share, an Increase of 42.9% — The Company’s Board of Directors Raised the 2015 Annual Dividend to $2.60 per Share, an Increase of 30% Over 2014 — The Company Repurchased $1.66 Billion of Stock Under its Stock Repurchase Program Las Vegas, NV (January 28, 2015) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter ended December 31, 2014. Fourth Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “I am extremely pleased that the successful execution of our Integrated Resort operating strategy, which generates the industry’s most diversified cash flows and delivers the industry’s highest revenue and profit from non-gaming segments including hotel, convention and exhibition, retail and entertainment, allowed us to again deliver increases in consolidated adjusted property EBITDA, operating income, net income and earnings per share this quarter. “We remain focused on the consistent execution of our global growth strategy, which leverages the power of our unique convention-based Integrated Resort business model.Our convention-based Integrated Resort business model appeals to the broadest set of customers, generates the most diversified set of cash flows, and brings the greatest economic and diversification benefits in the industry to the regions in which we operate.We are confident that the continued execution of our strategy will further extend our position as the global leader in Integrated Resort development and operation and enable us to deliver strong growth in the future. 2 “The prudent management of our cash flow, including the ability to increase the return of capital to shareholders while maintaining a strong balance sheet and ample liquidity to invest in future growth opportunities, remains a cornerstone of our strategy.” Since the inception of the company’s share repurchase program in June 2013, the company has returned $2.23 billion to shareholders through the repurchase of nearly 31.0 million shares, including $235.0 million of common stock (3.8 million shares at a weighted average price of $61.18) during the quarter ended December 31, 2014. The company paid a recurring quarterly dividend of $0.50 per common share during the quarter, an increase of 42.9% compared to the fourth quarter of 2013. The company also announced that its next recurring quarterly dividend of $0.65 per common share will be paid on March 31, 2015, to Las Vegas Sands shareholders of record on March 23, 2015.That dividend represents an increase of 30% compared to the dividend paid in the first quarter of 2014. Mr. Adelson added, “The Macao market saw strong visitation from mainland China during the quarter, and we enjoyed equally strong visitation to our Cotai Strip properties.We welcomed over 17 million visits to our Macao property portfolio, and delivered meaningful growth in the non-gaming segments of our business.Notwithstanding a challenging environment in the VIP and premium mass gaming segments, wedelivered $711.2 million in adjusted property EBITDA across our property portfolio.We remain confident that our market-leading Cotai Strip properties, which will be complemented in the future by The Parisian Macao and the St. Regis tower at Sands Cotai Central, will continue to provide the ecomonic benefits of diversification to Macao, meaningfully enhance the appeal of Macao to business and leisure travelers and provide an outstanding and diversified platform for growth in the years ahead.” In Singapore, adjusted property EBITDA reached $518.5 million, reflecting strong growth in mass gaming and retail mall revenues, and the positive impact of a $90.1 million property tax refund during the quarter. Mass win-per-day increased 4.1% in the quarter compared to the year ago quarter, matching a property record $4.82 million per day. Company-Wide Operating Results Net revenue for the fourth quarter of 2014 decreased 6.6% to $3.42 billion, compared to $3.66 billion in the fourth quarter of 2013. Consolidated adjusted property EBITDA of $1.35 billion increased 10.9% in the fourth quarter of 2014, compared to the year-ago quarter.On a hold-normalized basis, adjusted property EBITDA decreased 4.5% to $1.27 billion in the fourth quarter of 2014. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the fourth quarter of 2014 increased 15.4% to $1.02 billion, compared to $886.1 million in the fourth quarter of 2013.The increase in operating income was principally due to stronger results at Marina Bay Sands, which were partially offset by softer results at our Macao property portfolio. On a GAAP basis, net income attributable to Las Vegas Sands in the fourth quarter of 2014 increased 24.9% to $721.3 million, compared to $577.5 million in the fourth quarter of 2013, while diluted earnings per share in the fourth quarter of 2014 increased 28.6% to $0.90, compared to $0.70 in the prior year quarter. The increase in net income attributable to Las Vegas Sands reflected the growth in operating income described above. 3 Adjusted net income (see Note 1) increased to $734.2 million, or $0.92 per diluted share, compared to $592.9 million, or $0.72 per diluted share, in the fourth quarter of 2013. Full year 2014 net revenue increased 5.9% to a record $14.58 billion, compared to $13.77 billion in 2013. Consolidated adjusted property EBITDA in 2014 increased 13.8% to a record $5.42 billion, compared to $4.76 billion in 2013. Consolidated adjusted property EBITDA margin increased 260 basis points to 37.2% in 2014, compared to 34.6% in 2013.The strong growth in mass market gaming revenue in Macao, the ramp at Sands Cotai Central, as well as stronger results at Marina Bay Sands in Singapore, contributed to the EBITDA margin expansion in 2014. Full year adjusted net income (see Note 1) was a record $2.89 billion in 2014, or $3.58 per diluted share, compared to $2.40 billion, or $2.90 per diluted share in 2013. On a GAAP basis, full year 2014 operating income increased 20.3% to $4.10 billion in 2014, compared to $3.41 billion in 2013.The increase in operating income was principally due to stronger operating results across our Macao property portfolio and at Marina Bay Sands. Net income attributable to Las Vegas Sands increased 23.2% to $2.84 billion, or $3.52 per diluted share in 2014, compared to $2.31 billion, or $2.79 per diluted share in 2013. The improvement in net income attributable to Las Vegas Sands reflected the increase in operating income described above, partially offset by the increases in income tax expense and net income attributable to noncontrolling interests. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. decreased 16.2% to $2.12 billion in the fourth quarter of 2014, compared to $2.53 billion in the fourth quarter of 2013. Adjusted property EBITDA for Sands China Ltd. decreased 14.7% to $713.2 million in the fourth quarter of 2014, compared to $836.4 million in the fourth quarter of 2013. Net income for Sands China Ltd. decreased 18.3% to $535.3 million in the fourth quarter of 2014, compared to $655.6 million in the fourth quarter of 2013. On a GAAP basis, full year 2014 total net revenues for Sands China Ltd. increased 6.8% to $9.57 billion, compared to $8.96 billion in 2013. Adjusted property EBITDA for Sands China Ltd. increased 12.4% to $3.26 billion in 2014, compared to $2.90 billion in 2013. Net income for Sands China Ltd. increased 15.4% to $2.55 billion in 2014, compared to $2.21 billion in 2013. 4 The Venetian Macao Fourth Quarter Operating Results Despite the softer gaming market in Macao, The Venetian Macao continued to enjoy Macao market-leading visitation and financial performance. The property generated adjusted property EBITDA of $321.4 million with an EBITDA margin of 36.5%.Non-Rolling Chip drop decreased 7.1% to $2.11 billion for the quarter with a Non-Rolling Chip win percentage of 24.2%.Rolling Chip volume during the quarter decreased 39.7% to $10.10 billion.Rolling Chip win percentage was 2.61% in the quarter, below both the expected range and the 3.32% experienced in the prior-year quarter. Slot handle increased 2.2% compared to the fourth quarter of 2013 to reach $1.33 billion.Mall revenues increased 7.4% during the quarter to reach $60.9 million. The following table summarizes the key operating results for The Venetian Macao for the fourth quarter of 2014 compared to the fourth quarter of 2013: Three Months Ended The Venetian Macao Operations December 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ ) -27.5% Rooms ) -1.9% Food and Beverage 2.0% Mall 7.4% Convention, Retail and Other 13.9% Less - Promotional Allowances ) ) 1.2% Net Revenues $ $ $ ) -23.4% Adjusted Property EBITDA $ $ $ ) -25.8% EBITDA Margin % 36.5% 37.7% -1.2 pts Operating Income $ $ $ ) -29.1% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ ) -39.7% Rolling Chip Win %(1) 2.61% 3.32% -0.71 pts Non-Rolling Chip Drop $ $ $ ) -7.1% Non-Rolling Chip Win % 24.2% 25.2% -1.0 pts Slot Handle $ $ $ 2.2% Slot Hold % 4.3% 5.2% -0.9 pts Hotel Statistics Occupancy % 88.3% 94.4% -6.1 pts Average Daily Rate (ADR) $ $ $
